Citation Nr: 1509594	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-03 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment for unauthorized medical expenses incurred at Sparrow Hospital on April 12, 2012.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to July 1977.  The appellant is the revenue collector for the private medical facility that rendered the Veteran's care.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Battle Creek, Michigan.  


FINDING OF FACT

The treatment provided at Sparrow Hospital on April 12, 2012, was for a non-emergent condition, and a VA facility was available to treat the non-emergent condition.


CONCLUSION OF LAW

The criteria for entitlement to payment for unauthorized non-VA medical treatment received at Sparrow Hospital on April 12, 2012, have not been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.1002 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard January 2, 2013, letter satisfied the duty to notify provisions.  Although the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a January 24, 2013, statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  A VA medical examination or medical opinion is not needed because, as explained below, the material issue of fact pertains to whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Thus, VA's duty to assist has been met.

Analysis

Sparrow Hospital seeks payment for medical treatment rendered on April 12, 2012.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).

In the present case, there is no evidence that the Veteran sought and obtained prior authorization for VA payment of the private medical expenses he incurred on April 12, 2012.

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment or reimbursement, the claimant must establish, inter alia, that:

The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).

38 C.F.R. § 17.1002 (2014).

The evidence appears relatively clear in this case.  On April 12, 2012, at 10:19 a.m., the Veteran presented to Sparrow Hospital emergency room for treatment with a complaint of tremors that had gradually worsened over the past two months.  He explained that he was scheduled to meet with a VA neurologist at Battle Creek VAMC in two weeks, but that he could not wait.  He reported trouble holding objects, but denied any pain, dizziness, numbness, tingling, impaired speech or swallowing, visual disturbance, recent falls, or trouble walking.  The treating physician reported that at its maximum, the deficit was described as moderate.  The physician advised the Veteran to follow-up with his VA neurologist and released the Veteran.

Using Google Maps, the Board observes that the distance from the Veteran's address of record in Lansing, Michigan, to the VA Medical Center in Battle Creek, Michigan, is approximately 66 miles, with a driving time of a little over an hour.  In contrast, again using Google Maps, the driving distance from the patient's address of record in Lansing, Michigan, to Sparrow Hospital is less than one mile, with a driving time of less than three minutes.

Additionally, the Veteran could have sought medical care at the Lansing VA outpatient clinic, which was open at the time of the Veteran's Thursday, April 12, 2012, 10:19 a.m. treatment at Sparrow Hospital.  Using Google Maps, the distance from the patient's address of record to the Lansing VA outpatient clinic is approximately three miles, with a driving time of less than five minutes and a walking time of less than forty-five minutes.

In sum, the Board finds that the Veteran's complaints and presentation do not suggest a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This appears particularly the case given the Veteran's two month delay prior to seeking treatment and the absence of indication that the condition developed into one presenting danger to life or limb, rather than merely tremors.  

The appellant has not presented medical opinion evidence supporting a contrary conclusion.  Rather, submitted medical evidence reflects that the diagnosis at Sparrow Hospital following evaluation of the Veteran was moderate at worst. 

Notwithstanding, the non-emergent nature of the Veteran's condition, the appellant argues that the Veteran had to go to Sparrow Hospital because he was transported by an ambulance that would not deviate to a VA facility.  While this may be true, the Board notes that the record is absent any indication that the Veteran could not have went to the Lansing VA outpatient clinic, which is a five minute drive from his address of record, or the Battle Creek VAMC, which is a one hour drive from his address of record.  Indeed, the Veteran denied any pain, dizziness, or trouble walking at the time of his treatment.  

The Board accordingly finds the preponderance of the evidence is against the claim and payment for unauthorized medical expenses are not warranted because the care was non-emergent in nature.


ORDER

Entitlement to payment for unauthorized medical expenses incurred at Sparrow Hospital on April 12, 2012, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


